DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 1 of this application is patentably indistinct from claims 1 and 2 of Application No. 16/197127. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/197127 in view Takazawa [U.S. Patent No. 7251120]. Claims 1 and 2 discloses a multilayer body that is formed of laminated insulating layers and that contains a coil; and
a first outer electrode and a second outer electrode that are electrically connected to the coil, wherein
the coil is formed of coil conductors that are stacked together with the insulating layers and that are electrically connected to each other,
the multilayer body has a first end surface and a second end surface that face away from each other in a length direction, a first main surface and a second main surface that face away from each other in a height direction perpendicular to the length direction, and a first side surface and a second side surface that face away from each other in a width direction perpendicular to the length direction and the height direction,
the first outer electrode covers a part of the first end surface, extends from the first end surface, and covers a part of the first main surface,
the second outer electrode covers a part of the second end surface, extends from the second end surface, and covers a part of the first main surface,
the first main surface serves as a mounting surface,
a lamination direction of the multilayer body and an axial direction of the coil are parallel to the mounting surface,
the multilayer body contains a first connection conductor and a second connection conductor,

the second connection conductor linearly connects a part of the second outer electrode that covers the second end surface and another of the coil conductors that faces the part of the second outer electrode to each other, 
the first connection conductor and the second connection conductor overlap the coil conductors in a plan view from the lamination direction and are nearer than a central axis of the coil to the mounting surface.
Claims 1 and 2 discloses the instant claimed invention discussed above except for the first outer electrode and the second outer electrode each extend along the first main surface to completely overlap, in a plan view from the first main surface, the first connection conductor and the second connection conductor, respectively.
Takazawa discloses first outer electrode (e.g., 21, left end of inductor device, Fig. 4) and second outer electrode (e.g.,22 at right end) each extend along the first main surface (e.g., mounting surface of device in Fig. 4) to completely overlap, in a plan view from the first main surface, first connection conductor (e.g., extended portion on left end of coil 15 connecting to left end external electrode 21) and second connection conductor (e.g., extended portion on right end of coil 16 connecting to right end external electrode 22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have external electrode extend along .
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7 [U.S. Patent No. 6218925] in view of Takazawa [U.S. Patent No. 7251120]. 
Regarding claim 1, Iwao, Fig. 5-7, discloses a multilayer coi9l component (e.g., 30, Fig. 5-7) comprising: 

a first outer electrode (e.g., 33, Fig. 5, 6) and a second outer electrode (e.g., another one of 33) that are electrically connected to the coil 32, wherein
the coil is formed of coil conductors (e.g., Pb1-Pb4, Figure 7) that are stacked together with the insulating layers (e.g., B1-B4, Fig. 7) and that are electrically connected to each other (column 1, lines 62-67),
the multilayer body has a first end surface (e.g., end surface where electrode 33 is located) and a second end surface (e.g., end surface where the other electrode 33 is located) that face away from each other in a length direction, 
a first main surface (e.g., bottom surface or mounting surface of component 30, as shown in Fig. 5) and a second main surface (e.g., top surface of component 30) that face away from each other in a height direction perpendicular to the length direction, and a first side surface (e.g., side surface shown in Figure 6 connecting to and bottom surfaces) and a second side surface (e.g., opposite side surface) that face away from each other in a width direction perpendicular to the length direction and the height direction,
the first outer electrode (e.g., 33, left end Figure 5) covers a part of the first end surface, extends from the first end surface, and covers a part of the first main surface (bottom surface of coil component 30),
the second outer electrode (e.g., another one of 33, right end, Fig. 5) covers a part of the second end surface, extends from the second end surface, and covers a part of the 
a lamination direction of the multilayer body and an axial direction of the coil are parallel to the mounting surface (see Figure 5),
the multilayer body contains a first connection conductor (e.g., 34a, Figure 5) and a second connection conductor (e.g., 34b),
the first connection conductor 34a linearly connects a part of the first outer electrode (e.g., 33 on the left, Fig. 5) that covers the first end surface and one of the coil conductors e.g., Pb1, Figure 7) that faces the part of the first outer electrode to each other,
the second connection conductor 34b linearly connects a part of the second outer electrode (e.g., another one of 33, right end, Figure 5) that covers the second end surface and another of the coil conductors (e.g., Pb4) that faces the part of the second outer electrode to each other, and
the first connection conductor (34a or Pa) and the second connection conductor (34b or Pb) overlap the coil conductors in a plan view from the lamination direction (see Figures 5 and 7) and are nearer than a central axis of the coil to the mounting surface (see Figure 5).
Iwao discloses the instant claimed invention discussed above except for the first outer electrode and the second outer electrode each extend along the first main surface to completely overlap, in a plan view from the first main surface, the first connection conductor and the second connection conductor, respectively.


    PNG
    media_image1.png
    243
    728
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have external electrode extend along mounting surface and overlap connection structure as taught by Takazawa to the inductor structure of Iwao to provide the inductor device with external electrodes that folds inward longer at each ends only to overlap with connection structure to reduce stray capacitance with the coil and strengthen the base mounting to the board.
Regarding claim 2, Iwao, Fig. 5-7, discloses the first outer electrode 33 further extends from the first end surface (left end surface of component 30) and the first main 
the second outer electrode (e.g., another of 33, right end, Figure 6) further extends from the second end surface (e.g., right end of 30) and the first main surface (e.g., mounting surface) and covers a part of the first side surface and a part of the second side surface.
Regarding claim 3, Iwao, Fig. 5-7, discloses the coil conductors (e.g., Pb1-Pb4) overlap in a plan view from the lamination direction (see Figure 7).
Regarding claim 8, Iwao, Fig. 5-7 in view of Ueyama, discloses the instant claimed invention discussed above except for a transmission coefficient at about 40 GHz is from -1.0 dB to 0 dB.
However, Iwao discloses all the claimed structural limitations recited in claim 1.  
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e., transmission at 40 GHz) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, Iwao, Fig. 5-7 in view of Ueyama, satisfying the claimed structural limitations is capable of employing a transmission coefficient at 40 GHz at 1.0 dB to 0 dB.
Regarding claim 9, Iwao, Fig. 5-7, discloses the coil conductors (e.g., Pb1-Pb4) overlap in a plan view from the lamination direction (see Figure 7).

 However, Iwao, Fig. 5-7 in view of Ueyama, discloses all the claimed structural limitations recited in claims 1 and 2.  
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e., transmission at 40 GHz) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, Iwao, Fig. 5-7 in view of Ueyama, satisfying the claimed structural limitations is capable of employing a transmission coefficient at 40 GHz at 1.0 dB to 0 dB.
Regarding claim 17, Iwao, Fig. 5-7 in view of Ueyama, discloses the instant claimed invention discussed above except for a transmission coefficient at about 40 GHz is from -1.0 dB to 0 dB. 
However, Iwao, Fig. 5-7 in view of Ueyama, discloses all the claimed structural limitations recited in claims 1, 2 and 3.  
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e., transmission at 40 GHz) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, Iwao, Fig. 5-7 in view of Ueyama, satisfying the claimed structural limitations is capable of employing a transmission coefficient at 40 GHz at 1.0 dB to 0 dB.

Claims 4, 10, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7 in view of Takazawa as applied to claim 1 above, and further in view of Iwao, Fig. 13f.
Regarding claim 4, Iwao, Fig. 5-7 in view of Takazawa, discloses the instant claimed invention discussed above except for the coil has a substantially circular shape in a plan view from the lamination direction.
Iwao, Fig. 13f, discloses coil (e.g., conductive pattern shown Fig. 13f) has a substantially circular shape in a plan view from the lamination direction [Col. 8, Lines 20-32].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coil pattern in circular shape as taught by Figure 13f of Iwao to the coil conductive pattern shown in Fig. 3-7 of Iwao in view of Takazawa as long as the winding locus of the coil component is point symmetrical around the central point through which the winding center line passes provides similar desired characteristic such as coil the pattern of different shape.
Regarding claim 10, Iwao, Fig. 5-7 in view of Ueyama, discloses the instant claimed invention discussed above except for the coil has a substantially circular shape in a plan view from the lamination direction.
Iwao, Fig. 13f, discloses coil (e.g., conductive pattern shown Fig. 13f) has a substantially circular shape in a plan view from the lamination direction [Col. 8, Lines 20-32].

Regarding claim 11, Iwao, Fig. 5-7 in view of Ueyama, discloses the instant claimed invention discussed above except for the coil has a substantially circular shape in a plan view from the lamination direction.
Iwao, Fig. 13f, discloses coil (e.g., conductive pattern shown Fig. 13f) has a substantially circular shape in a plan view from the lamination direction [Col. 8, Lines 20-32].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coil pattern in circular shape as taught by Figure 13f of Iwao to the coil conductive pattern shown in Fig. 5-7 of Iwao in view of Takazawa as long as the winding locus of the coil component is point symmetrical around the central point through which the winding center line passes provides similar desired characteristic such as coil the pattern of different shape.
Regarding claim 18, Iwao, Fig. 5-7 in view of Ueyama and further in view of Iwao Fig. 13f discloses the instant claimed invention discussed above except for a transmission coefficient at about 40 GHz is from -1.0 dB to 0 dB. 

 It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e., transmission at 40 GHz) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, Iwao Fig. 5-7 in view of Takazawa and further in view of Iwao Fig. 13f satisfying the claimed structural limitations is capable of employing a transmission coefficient at 40 GHz at 1.0 dB to 0 dB.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7 in view of Takazawa as applied to claim 1, and further in view of Yatabe et al.  [U.S. Patent No. 10475569].
Regarding claim 5, Iwao, Fig. 5-7 in view of Takazawa, discloses the instant claimed invention discussed above except for a length of the multilayer coil component is from 0.57 mm to 0.63 mm, and a width of the multilayer coil component is from 0.27 mm to 0.33 mm. 
Yatabe discloses a length of the multilayer coil component is from 0.57 mm to 0.63 mm (e.g., 0.6mm wide as shown in Fig. 4a, from left end to right end, column 9, lines 42-43, which is equivalent to length in the Applicant’s drawing), and a width of the multilayer coil component is from 0.27 mm to 0.33 mm (e.g., 0.3mm deep, equivalent the width of the Applicant’s invention).

Regarding claim 6, Iwao, Fig. 5-7 in view of Takazawa, discloses the instant claimed invention discussed above except for a height of the part of the first outer electrode that covers the first end surface is from 0.1 mm to 0.2 mm, and 
a height of the part of the second outer electrode that covers the second end surface is from 0.1 mm to 0.2 mm.
However, Iwao discloses connection conductors (e.g., 34a, 34b, shown in Figure 5) to be located closer to the mounting surface Z instead of being at the center line Y.
Yatabe discloses outer electrodes (e.g., 503, 504, Fig. 4b) cover first and second end surfaces and connection conductors (505, 506, Fig. 4e) to be located closer to the mounting surface 510 or mounting board 515, which is below the center line axis of the coil 507.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the type of outer electrode as taught by Yatabe as shown in Figure 4e to the coil structure and outer electrode of Iwao to provide an outer electrode that is just the right size required for connection conductors located closer to the mounting surface to eliminate blockage of magnetic flux circulation to the coil type that Iwao, Fig. 5-7 in view of Takazawa has and reduced the amount of .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7 in view of Takazawa as applied to claim 2, and further in view of Yatabe et al.  [U.S. Patent No. 10475569].
Regarding claim 12, Iwao, Fig. 5-7 in view of Takazawa, discloses the instant claimed invention discussed above except for a length of the multilayer coil component is from 0.57 mm to 0.63 mm, and a width of the multilayer coil component is from 0.27 mm to 0.33 mm. 
Yatabe discloses a length of the multilayer coil component is from 0.57 mm to 0.63 mm (e.g., 0.6mm wide as shown in Fig. 4a, from left end to right end, column 9, lines 42-43, which is equivalent to length in the Applicant’s drawing), and a width of the multilayer coil component is from 0.27 mm to 0.33 mm (e.g., 0.3mm deep, equivalent the width of the Applicant’s invention).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use coil component with the dimension as taught by Yatabe to the coil component dimension of Iwao, Fig. 5-7 in view of Takazawa, to provide a coil device that has the desired size for miniaturization, reduced magnetic flux distribution and reduced eddy-current loss.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7 in view of Takazawa as applied to claim 3, and further in view of Yatabe et al.  [U.S. Patent No. 10475569].
Regarding claim 13, Iwao, Fig. 5-7 in view of Ueyama, discloses the instant claimed invention discussed above except for a length of the multilayer coil component is from 0.57 mm to 0.63 mm, and a width of the multilayer coil component is from 0.27 mm to 0.33 mm. 
Yatabe discloses a length of the multilayer coil component is from 0.57 mm to 0.63 mm (e.g., 0.6mm wide as shown in Fig. 4a, from left end to right end, column 9, lines 42-43, which is equivalent to length in the Applicant’s drawing), and a width of the multilayer coil component is from 0.27 mm to 0.33 mm (e.g., 0.3mm deep, equivalent the width of the Applicant’s invention).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use coil component with the dimension as taught by Yatabe to the coil component dimension of Iwao, Fig. 5-7 in view of Takazawa, to provide a coil device that has the desired size for miniaturization, reduced magnetic flux distribution and reduced eddy-current loss.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7 in view of Takazawa as applied to claim 5, and further in view of Yatabe et al.  [U.S. Patent No. 10475569].

However, Iwao, Fig. 5-7 in view of Ueyama and further in view of Yatabe discloses all the claimed structural limitations recited in claims 1 -3 and 5.
 It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e., transmission at 40 GHz) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, Iwao, Fig. 5-7 in view of Takazawa and further in view of Yatabe satisfying the claimed structural limitations is capable of employing a transmission coefficient at 40 GHz at 1.0 dB to 0 dB.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7 in view of Takazawa as applied to claim 6, and further in view of Yatabe et al.  [U.S. Patent No. 10475569].
Regarding claim 20, Iwao, Fig. 5-7 in view of Takazawa and further in view of Yatabe discloses the instant claimed invention discussed above except for a transmission coefficient at about 40 GHz is from -1.0 dB to 0 dB. 
However, Iwao, Fig. 5-7 in view of Ueyama and further in view of Yatabe discloses all the claimed structural limitations recited in claims 1 -3, 5 and 6.
 It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (i.e., transmission at 40 GHz) does not differentiate Ex parte Masham, 2 USPQ2d 1647 (1987). Therefore, Iwao, Fig. 5-7 in view of Takazawa and further in view of Yatabe satisfying the claimed structural limitations is capable of employing a transmission coefficient at 40 GHz at 1.0 dB to 0 dB.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7, in view of Takazawa, further in view of Yatabe as applied to claim 5 above, and further in view of Kajima et al. [U.S. Pub. No. 2017/0316867 A1].
Regarding claim 7, Iwao, Fig. 5-7, in view of Takazawa, further in view of Yatabe discloses the instant claimed invention discussed above except for a distance between the coil conductors in the lamination direction is from 3 µm to µm.
Kajima discloses a distance between the coil conductors (e.g., insulating layer 15, Figure 5) in the lamination direction is from 3 um to 7um (e.g., insulating layer is about 3µm to 5µm for a better inductance value, Table I). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to keep the distance between coil conductors in the lamination direction to be about 3µm to 5µm as taught by Kajima to the coil conductors of Iwao, Fig. 5-7, in view of Takazawa, further in view of Yatabe to have a better inductance value for the multilayer coil component.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7, in view of Takazawa, further in view of Yatabe as applied to claim 6 above, and further in view of Kajima et al. [U.S. Pub. No. 2017/0316867 A1].
Regarding claim 15, Iwao, Fig. 5-7, in view of Takazawa, further in view of Yatabe discloses the instant claimed invention discussed above except for a distance between the coil conductors in the lamination direction is from 3 µm to µm.
Kajima discloses a distance between the coil conductors (e.g., insulating layer 15, Figure 5) in the lamination direction is from 3 um to 7um (e.g., insulating layer is about 3µm to 5µm for a better inductance value, Table I). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to keep the distance between coil conductors in the lamination direction to be about 3µm to 5µm as taught by Kajima to the coil conductors of Iwao, Fig. 5-7, in view of Takazawa, further in view of Yatabe to have a better inductance value for the multilayer coil component.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao, Fig. 5-7, in view of Takazawa, further in view of Iwao, Fig. 13f, as applied to claim 4 above, and further in view of Yatabe et al.  [U.S. Patent No. 10475569].
Regarding claim 14, Iwao, Fig. 5-7, in view of Takazawa, further in view of Iwao, Fig. 13f discloses the instant claimed invention discussed above except for a length of the multilayer coil component is from 0.57 mm to 0.63 mm, and a width of the multilayer coil component is from 0.27 mm to 0.33 mm. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use coil component with the dimension as taught by Yatabe to the coil component dimension of Iwao, Fig. 5-7, in view of Takazawa, further in view of Iwao, Fig. 13f, to provide a coil device that has the desired size for miniaturization, reduced magnetic flux distribution and reduced eddy-current loss.
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed 12 November 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C.§103 over Iwao in view of Ueyama, have been fully considered and are persuasive. The Examiner agrees that Ueyama is a prior art exception under 35 USC § 102(b)(2) and disqualifies as a prior art under 35 USC § 102(a)(2) in this application. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takazawa.
Takazawa discloses first outer electrode (e.g., 21, left end of inductor device, Fig. 4) and second outer electrode (e.g., 22 at right end) each extend along the first main surface (e.g., mounting surface of device in Fig. 4) to completely overlap, in a plan view 

    PNG
    media_image1.png
    243
    728
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        

/Alexander Talpalatski/Primary Examiner, Art Unit 2837